Case 2:18-cv-00412-RWS-RSP Document 62 Filed 06/11/19 Page 1 of 7 PageID #: 1711



                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TEXAS
                            MARSHALL DIVISION


   TRAXCELL TECHNOLOGIES, LLC,

         Plaintiff,

         v.
                                          Civil Action No.: 2:18-CV-412-RWS-RSP
   NOKIA SOLUTIONS AND
   NETWORKS US LLC; NOKIA
   SOLUTIONS AND NETWORKS OY;
   NOKIA CORPORATION; NOKIA
   TECHNOLOGIES OY;
   ALCATEL-LUCENT USA, INC.; HMD
   GLOBAL OY; AND T-MOBILE, USA,
   INC.,

         Defendants.




      DEFENDANTS NOKIA OF AMERICA CORP AND NOKIA SOLUTIONS AND
      NETWORKS OY’S OPPOSITION TO TRAXCELL’S MOTION FOR JOINDER
Case 2:18-cv-00412-RWS-RSP Document 62 Filed 06/11/19 Page 2 of 7 PageID #: 1712



         Pursuant to the hearing before this Court on May 2nd and the Court’s related order at Dkt.

  52, Nokia Solutions US LLC (now Nokia of America Corp.) and Nokia Solutions and Networks

  Oy (collectively, “Nokia”)1 respectfully submit this Opposition to Traxcell Technologies LLC’s

  (“Traxcell”) Motion regarding Joinder (Dkt. 60).2

  I.     INTRODUCTION

         The joinder issue presented to the Court turns on Traxcell’s decision to file an amended

  complaint alleging patent infringement against three unrelated parties—Nokia, HMD Global Oy

  (“HMD”), and T-Mobile USA Inc. (“T-Mobile”)—for dissimilar and, as pled, unrelated acts.

  Traxcell has not pled that Nokia has any relationship with HMD relevant to this dispute, nor has

  Traxcell pled that HMD has any relationship with T-Mobile relevant to this dispute. Instead,

  Traxcell’s theory is that because an HMD cellular device could possibly be used on T-Mobile’s

  network, which could possibly be used with Nokia networking equipment, that the parties are

  jointly liable for infringing patents which recite in their claims a “wireless communications

  system.” (Mot. at 6 (“These handsets are sold to work on wireless networks such as those operated

  by T-Mobile. . . . This combination of handset, network, and equipment make up the components

  of, for example, a ‘wireless communications system’”).) But this theory was first articulated in

  Traxcell’s Motion, and Traxcell has not pled facts sufficient to support its argument. Even if

  Traxcell’s Amended Complaint were sufficient (and it is not), the connection Traxcell identifies

  between the parties in its Motion is too tenuous to support joinder under 35 U.S.C. 299.



         1
           Traxcell has agreed to dismiss its claims against the other named Nokia entities—
  Nokia Corporation and Nokia Technologies Oy.
         2
             Traxcell’s motion discusses two issues: (1) the proprietary of Traxcell’s attempts to
  serve HMD abroad, and (2) whether Traxcell properly joined HMD, T-Mobile, and Nokia
  together in this case under 35 U.S.C. 299. This Opposition only relates to Traxcell’s attempted
  joinder of the three Defendants.


                                                  1
Case 2:18-cv-00412-RWS-RSP Document 62 Filed 06/11/19 Page 3 of 7 PageID #: 1713



  II.     ARGUMENT

          In 2011 Congress passed and the President signed into law the Leahy-Smith America

  Invents Act (AIA), which made significant changes to the patent laws and, particularly, to the

  joinder rules for patent cases. The legislative history of the AIA explains that the modifications to

  the rules for joinder in patent cases address “problems occasioned by the joinder of defendants

  (sometimes numbering in the dozens) who have tenuous connections to the underlying disputes in

  patent infringement suits.”3 The AIA itself states that parties may be joined only if “any right to

  relief is asserted against the parties jointly, severally, or in the alternative with respect to or arising

  out of the same transaction, occurrence, or series of transactions or occurrences relating to the

  making, using, importing into the United States, offering for sale, or selling of the same accused

  product or process.” 35 U.S.C. 299(a)(1).

          Here, Traxcell does not allege that the Defendants infringe by virtue “of the same accused

  product or process.” Rather, Traxcell argues in its Motion that each of the Defendants provide a

  single purportedly necessary element of the claims. (Mot. at 6.) That argument, however, is

  inconsistent with Traxcell’s own complaint, which argues that both Nokia and HMD provide the

  claimed wireless devices.       (Dkt. 22 at 8 (“This element corresponds to a wireless mobile

  communication device—including but not limited to Nokia, ALU and HMD Global wireless

  communications devices”).) Further, Traxcell’s infringement allegations in its complaint are not

  limited to infringement through the combination of the Defendants’ products as Traxcell argues

  in its Motion. Instead, Traxcell admits that the accused wireless devices are “including but not

  limited to” Nokia and HMD devices. Id.



          3
              https://www.govinfo.gov/content/pkg/CRPT-112hrpt98/html/CRPT-112hrpt98-
  pt1.htm.


                                                      2
Case 2:18-cv-00412-RWS-RSP Document 62 Filed 06/11/19 Page 4 of 7 PageID #: 1714



         Nor did Traxcell allege that the accused products from the various Defendants work

  together in any particular or specialized manner. Indeed, Traxcell alleged that the accused

  “transceivers” can be used with any “wireless cellular communication network, such as Sprint,

  AT&T, Verizon, or T-Mobile”. (Dkt. 22 at 8; see also Mot. at 6 (“These handsets are sold to work

  on wireless networks such as those operated by T-Mobile”).) Traxcell’s identification of Google

  Maps in its complaint does not tie the actions of HMD to either T-Mobile or Nokia. (E.g., Dkt. 22

  at 9.) For example, Traxcell does not allege that either Nokia or T-Mobile are even aware that a

  user is using Google Maps on her mobile device.

         Further, it would be impossible for Traxcell to argue that each Defendant must work

  together to infringe the asserted patents because Traxcell has not even alleged in this case that T-

  Mobile infringes the ‘388 patent. (Dkt. 22 at 7 n.1 (“Plaintiff is not asserting the ‘388 patent

  against T-Mobile in this cause of action.”).) Traxcell asserted that patent against T-Mobile in a

  separate action involving neither HMD nor Nokia, which is inconsistent with Traxcell’s argument

  that both parties should be joined with T-Mobile here.

         Because Traxcell has not pled that Nokia, HMD, and T-Mobile are any more than

  tenuously connected together with respect to its infringement claims, Traxcell’s complaint

  joining all three parties should be dismissed without prejudice. Traxcell’s theory of joint

  infringement would implicate tens if not hundreds of different parties for each component of the

  cellular networking system,4 and permitting joinder of those parties in a single case is an

  outcome that the AIA was specifically enacted to prevent. See Realtime Data, LLC v. Hewlett



         4
            Ex. 1, May 2, 2019 Status Conf. Tr. at 10:15-21 (“THE COURT: Well, is there any
  difference between the role of HMD cell phones in this infringement and any other cell phones?
  In other words, could you also include, based on the same theory, any manufacturer of cell
  phones? MR. RAMEY: Yes, Your Honor, in our opinion, we could.”).


                                                   3
Case 2:18-cv-00412-RWS-RSP Document 62 Filed 06/11/19 Page 5 of 7 PageID #: 1715



  Packard Enter. Co., No. 616CV00086RWSJDL, 2017 WL 3709095, at *3 (E.D. Tex. Feb. 3,

  2017) (“Joining HPE/HPES and Silver Peak on these facts would open the door to allow

  Plaintiffs to assert joinder of HPE/HPES in combination with literally thousands of other

  independent companies on the sole basis that they have a ‘marketing alliance.’ Given the nature

  of this industry, particularly the fact that individual products or processes must be able to

  integrate into a larger system (for instance, software must be tested to ensure it is combinable

  with hardware), there must be some further evidence of a relationship between the parties with

  respect to a certain product or process in order to support joinder under § 299.”) (emphasis in

  original).

  III.    CONCLUSION

          For the foregoing reasons, Nokia respectfully requests that the Court deny Traxcell’s

  Motion for Joinder and dismiss Traxcell’s Amended Complaint without prejudice.




                                                    4
Case 2:18-cv-00412-RWS-RSP Document 62 Filed 06/11/19 Page 6 of 7 PageID #: 1716



  Respectfully submitted June 11, 2019
                                                By: /s/ Nathan Hamstra
                                                David Nelson
                                                Nathan Hamstra
                                                Marc Kaplan
                                                Athena Dalton
                                                davenelson@quinnemanuel.com
                                                nathanhamstra@quinnemanuel.com
                                                marckaplan@quinnemanuel.com
                                                athenadalton@quinnemanuel.com
                                                QUINN EMANUEL URQUHART
                                                & SULLIVAN LLP
                                                191 N. Wacker Dr., Suite 2700
                                                Chicago IL 60606
                                                Tel: 312-705-7400
                                                Fax: 312-705-7401

                                                Michael E. Jones
                                                State Bar No. 10929400
                                                mikejones@potterminton.com
                                                POTTER MINTON PC
                                                110 N. College, Suite 500
                                                Tyler, Texas 75710-0359
                                                Tel: 903-597-8311
                                                Fax: 903-593-0846

                                                Attorneys for Defendant
                                                Nokia of America Corp. and Nokia
                                                Solutions and Networks Oy




                                         5
Case 2:18-cv-00412-RWS-RSP Document 62 Filed 06/11/19 Page 7 of 7 PageID #: 1717



                                  CERTIFICATE OF SERVICE

         I hereby certify that counsel of record are being served this 11th day of June, 2019 with a
  copy of this document via email.

                                        /s/ Nathan Hamstra
                                            Nathan Hamstra




               CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

          The undersigned certifies that this document is authorized to be filed under seal pursuant
  to the protective order governing this cause.

                                          /s/ Nathan Hamstra
                                            Nathan Hamstra




                                                  6
